798 F.2d 1408Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Peter J. BOCHNIAK, Appellant,v.CLIFTON T. PERKINS HOSPITAL CENTER, Appellee.
No. 86-7153.
United States Court of Appeals, Fourth Circuit.
Submitted June 25, 1986.Decided Aug. 14, 1986.

Before PHILLIPS, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Peter J. Bochniak, a Maryland inmate, seeks to appeal the district court's order dismissing his 42 U.S.C. Sec. 1983 complaint without issuance of summons.  Judgment was entered on February 5, 1986.  Bochniak's appeal was not filed until May 20, 1986.


2
Under Fed.  R. App.  P. 4(a) (1), notice of appeal in a civil case must be filed in the district court within thirty days from the date of the entry of judgment.  Upon a showing of excusable neglect, the district court may extend the time for filing by an additional thirty days.  Fed.  R.  App.  P. 4(a) (5).  After the expiration of the sixty-day period, however, neither this Court nor the district court may grant a further extension of time.   Hensley v. Chesapeake & Ohio Ry., 651 F.2d 226, 228 (4th Cir. 1981);  Felix v. Cardwell, 545 F.2d 92 (9th Cir. 1976), cert. denied, 430 U.S. 910 (1977).  Accordingly, this Court lacks jurisdiction to consider this appeal because Bochniak filed his notice of appeal well after the permissible sixty-day period.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss this appeal for lack of jurisdiction.


4
DISMISSED.